Citation Nr: 0703879	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling.

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION


The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record shows that the 
veteran's service-connected PTSD is characterized by 
difficulty in establishing and maintaining effective 
relationships with family or employers and an inability to 
control his anger impulses.  

3.  The competent medical evidence of record fails to show 
that the veteran's service-connected PTSD is characterized by 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
inability to perform activities of daily living; spatial 
disorientation; or loss of memory.
 
3.  The competent medical evidence of record indicates that 
the veteran's service-connected disability has rendered him 
unemployable under VA guidelines.





CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 70 percent for 
service-connected PTSD have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2006).  

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Regarding the claim for a higher initial 
rating for PTSD, the Board addressed that issue in 
correspondence dated in July 2002 and April 2003.  In those 
letters, the RO informed the veteran as to what the evidence 
must show to reopen his previously disallowed claim for 
service connection for PTSD.  The RO advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested the veteran to send any evidence in his 
possession that pertained to the claim.  Quartuccio, 16 Vet. 
App. at 187.  

In neither of these VCAA notices did the RO address the 
disability rating or effective date elements of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite the inadequate notice provided to 
the veteran on these two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (providing that where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The RO reopened the veteran's PTSD claim and granted service 
connection in a July 2003 rating decision.  Subsequent to the 
RO's grant of service connection in July 2003, the veteran 
has contended that his condition warranted a higher 
evaluation and he has submitted statements in support of this 
contention.  Thus, it is clearly demonstrated that the 
veteran understood the types of degree of disability rating 
evidence needed to substantiate the claim.  Additionally, the 
veteran has been afforded VA examinations in July 2003 and 
February 2005 for the purpose of evaluating the current level 
of his disability.  For these reasons, the Board finds no 
prejudice to the veteran from the inadequate notice provided 
him on the element of the degree of disability.    

Regarding the inadequate notification to the veteran that an 
effective date for the award of benefits would be assigned, 
the Board finds that the veteran has not been prejudiced by 
this either.  The veteran raised the issue of the effective 
date of the award in a notice of disagreement received by the 
RO in October 2003.  In a May 2004 rating decision, the RO 
granted the veteran an earlier effective date than that 
originally assigned based on a clear and unmistakable error 
in the July 2003 rating decision.  Thus, it is clear that the 
veteran had actual knowledge of the effective date element of 
the claim.  Providing notice of this element to the veteran 
would have resulted in the submission of additional evidence.

Regarding the TDIU claim, the RO provided VCAA notice to the 
veteran in correspondence dated in October 2003, however, no 
further discussion on the adequacy of this notice is 
necessary.  For reasons explained more fully below, this 
claim is granted in its entirety and any issues with respect 
to the VCAA notice requirements are rendered moot.

The Board also finds that the RO has fulfilled VA's duty to 
assist with respect to both claims.  The RO provided the 
veteran with two VA examinations during the course of this 
appeal for the purpose of evaluating the severity of his 
service-connected PTSD.  The RO also obtained the veteran's 
Social Security Administration records, records from 
Intermountain Hospital of Boise, and records from the Idaho 
State Hospital (Blackfoot Medical Center).  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claims.  Accordingly, the Board 
will proceed with appellate review.





II.  Increased Rating for Post-Traumatic Stress Disorder

Evidence

In a letter from K.T., a VAMC Boise Nurse Practitioner, dated 
in March 1998, K.T. stated that the veteran was disabled 
because of severe back arthritis and nerve impingement, 
blindness in the left eye, and PTSD.  K.T. also related that 
the veteran had problems with anxiety, depression, substance 
abuse, and anger management that were related to his Vietnam 
memories.

Dr. K.K., VA Consulting Psychiatrist, stated in a letter 
dated in November 2002 that the veteran had PTSD that was 
directly related to his combat experiences.  Dr. K.K. also 
stated that he believed that the veteran's alcohol and drug 
abuse history, coupled with his long-standing battle with 
depression and anger, were related to his Vietnam combat 
experiences and PTSD.  Based on the veteran's past and 
present struggles with PTSD, depression, substance abuse and 
anger, Dr. K.K. believed the veteran to be permanently and 
totally unemployable.  The letter was also signed by D.R., 
Readjustment Specialist.  

In a PTSD Assessment prepared by D.R. and dated in November 
2002, D.R. detailed the traumatic events as reported by the 
veteran and discussed the results from an interview with the 
veteran.  D.R. concluded that based on the veteran's 
Clinician Administered PTSD Scale (CAPS) scoring, the veteran 
fell within the "chronic and extreme" category for PTSD.

A discharge summary from Intermountain Hospital of Boise, 
dated in March 2003, showed that the veteran had been 
admitted the previous month.  In the summary, Dr. M.B. 
reported that the veteran spoke of his PTSD, depression, and 
anxiety while admitted.  Dr. M.B. also noted that the veteran 
had a history of suicide attempts and being suicidal, but 
also claiming suicide attempts when such was not really true.  
According to Dr. M.B., the veteran "just rattles the suicide 
saber a lot."  Dr. M.B. expressed his opinion that the 
veteran's conditions were exacerbated by his alcohol 
dependence.  The diagnoses upon discharge were alcohol 
dependence with physiologic dependence, and mood and anxiety 
disorders secondary to alcohol on Axis I; and a Global 
Assessment of Functioning (GAF) score of 40 on Axis V.  The 
veteran was discharged to the state hospital system.  

A treatment and medical summary report from the Idaho 
Department of Health and Welfare State Hospital South 
(Blackfoot Medical Center) showed that the veteran was 
admitted in March 2003 and released in April 2003.  In the 
summary report, Dr. F.M., Staff Psychiatrist, reported the 
following.  The veteran was admitted for drinking heavily and 
claiming to be suicidal.  Prior to admission, the veteran was 
detoxified at a facility in Boise.  At the time of admission, 
the veteran's GAF score was 30; on discharge his GAF score 
was 65.  On Axis I, the veteran's diagnoses included 
depression, most likely secondary to alcohol abuse; PTSD 
secondary to active duty in Vietnam; and alcoholism.  The 
veteran's condition upon discharge was noted to be improved.

In a VA PTSD examination report, dated in July 2003, Dr. D.B. 
reported that the veteran was oriented to person, place, and 
time.  Dr. D.B. found the veteran to have a good attention 
level but a level of concentration that was below average, 
which Dr. D.B. concluded was most likely due to anxiety.  
Rate and flow of speech were within normal limits and showed 
no impairment of thought process or difficulty in 
communication.  The veteran neither reported nor displayed 
obsessive or ritualistic behavior.  The veteran reported to 
the examination casually dressed and neatly groomed.  The 
veteran admitted to passing thoughts or fantasies of hurting 
himself or others, but denied any realistic suicidal or 
homicidal ideas, intentions, or plans.  

Regarding social occupational history, the veteran reported 
to Dr. D.B. that he had not worked since 1994 or 1995 and 
that he currently felt he was not employable.  The veteran 
reported having a good relationship with his mother and that 
he spoke to her monthly.  The veteran reported that he was 
currently married to his second wife and had been married to 
her for 26 years.  The veteran also reported having no 
friends.

Dr. D.B. also reported that various psychometric tests had 
been performed.  Specifically, Dr. D.B. discussed the 
veteran's PTSD symptoms as measured by the CAPS, Combat 
Exposure Scale (CES), Impact of Event Scale - Revised (IES - 
R), Mississippi Scale for Combat-Related PTSD, Personality 
Assessment Inventory (PAI), and Structured Interview of 
Reported Symptoms (SIRS).  The CAPS score was sufficient for 
"extreme PTSD symptomatology" and the veteran's score on 
the CES fell within the "moderate-heavy" range.  The 
Mississippi Scale and PAI also suggested significant PTSD 
symptomatology.  Regarding the PAI scale, however, Dr. D.B. 
noted that the veteran had a high number of elevated scales 
and subscales, suggesting that the results may provide an 
overestimate of the veteran's actual problems.

Dr. D.B. also reported that the SIRS findings suggested that 
the veteran was over-reporting or feigning his symptoms.  Dr. 
D.B. stated that both the SIRS data and the elevated PAI 
scales pointed to the likelihood that the veteran embellished 
his report in the psychometric tests, and perhaps in the 
interview.  These findings, according to Dr. D.B., suggested 
that depression and alcohol dependence were more primary 
problems than the PTSD.

Dr. D.B. concluded that based on the examination findings, 
psychometric testing, and a review of the veteran's claims 
file, the veteran appeared to meet the diagnostic criteria 
for PTSD at a moderate level.  The veteran also appeared to 
experience severe major depression and alcohol dependence in 
partial remission.  The current PTSD symptoms, according to 
Dr. D.B., were likely related to his military stressors and 
that the depression symptoms and alcohol dependence were, at 
least in small part, secondary to his PTSD.  

Dr. D.B. concluded that the PTSD symptoms had had a slight 
negative impact on the veteran's social functioning, mainly 
in his isolative and avoidant behavior, and his irritability 
anger.  The depression and alcoholism appeared to have had a 
far greater adverse impact on his social functioning, as 
shown in unpredictable and inconsistent interpersonal 
behavior and by limiting the range of social experiences he 
might otherwise encounter.  The PTSD symptoms also have had a 
moderate adverse impact on the veteran's ability to maintain 
gainful employment, primarily in distrust and conflict with 
co-workers and employers.  The depression and alcoholism were 
likely to have played a much larger role in the veteran's 
work in that they affect his dependability and productivity 
as a worker.  On Axis V, Dr. D.B. reported a current GAF 
score attributable to PTSD and related symptomatology of 50.  

In a second VA PTSD examination report, dated in February 
2005, Dr. D.B. reported that the veteran had failed to report 
to two examinations scheduled for the previous month.  The 
first examination was cancelled because he showed up 
intoxicated.  The veteran missed the second examination 
because he was hospitalized after being hit by a car and to 
receive treatment for alcohol detoxification.  

At the February 2005 examination, the veteran reported that 
his anger began in Vietnam and that because of his military 
service, he was unable to "assimilate into the world."  The 
veteran reported anxiety and hypervigilance when exposed to 
anything reminding him of the Vietnam War.  The veteran 
reported that the longest he held a job was 2 years.  Dr. 
D.B. then discussed the veteran's PTSD symptoms as measured 
by various scales.  The Mississippi Scale for Combat-Related 
PTSD suggested significant PTSD symptomatology, but the score 
was lower than that determined from the previous examination, 
suggesting decreased symptoms, lower distress, or both.  The 
PAI results also showed notable decreases since the previous 
testing.  

In summary, Dr. D.B. reported that the interview and 
psychometric testing suggested that anger was a significant 
problem, but no evidence was found to suggest that PTSD, 
including anger, was understated in the last evaluation.  Dr. 
D.B. based this conclusion on three factors.  First, the 
results of the present testing showed less PTSD 
symptomatology, including physical aggression/aggressive 
attitude than that found in the earlier examination.  Second, 
the veteran was unable to articulate a "theme" or pattern 
in the reasons why he would get into fights with co-
workers/employers that linked the problem to his PTSD.  When 
asked for reasons why he became angry, the veteran spoke of 
his personality as the reason, which suggested that anger was 
related to more general dispositional factors rather than the 
PTSD.  Finally, the veteran's alcohol dependence and 
depression/bereavement following the death of his wife 
appeared to be the main problems in his current clinical 
presentation, and his alcohol use appeared to be a much more 
debilitating factor in his ability to obtain and maintain 
employment than the PTSD symptoms.  Dr. D.B. concluded that 
the data and conclusions reported from the July 2003 
examination were supported by the present interview, review 
of the claims file, and psychological testing.  

In a Social Security Administration decision, dated in 
November 1994, the veteran was found to be unemployable due 
to disorders of the spine, alcoholism, affective disorder, 
anxiety disorder, and personality disorder.  In a Social 
Security Administration decision, dated in November 1998, the 
veteran was again found to be unemployable.  The impairments 
considered to be "severe" under the Social Security Act 
were chronic PTSD, major depression, obsessive-compulsive 
personality features, history of substance abuse and alcohol 
dependency with recent sobriety after inpatient alcohol 
detoxification, chronic back pain with older computed 
tomography (CT) scan showing bulging disc at L4-5 and 
herniated disc at L5-S1, right foot drop, and enucleated left 
eye.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2006).  

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2006).  

Under the General Rating Formula for Mental Disorders a 
higher 70 percent rating is prescribed for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

GAF scores range from 1-100 with the higher numbers 
representing higher levels of functioning.  A score of 61-70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A score of 51-
60 reflects some moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

A score of 21-30 reflects behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

Analysis

Having reviewed the evidence, the Board finds that the 
symptoms associated with the veteran's service-connected PTSD 
approximate the criteria for a higher 70 percent rating.  

The veteran has exhibited deficiencies in situations 
involving work, family, judgment, and mood that are 
consistent with those necessary for a higher 70 percent 
rating.  For example, it is clear that it is difficult for 
the veteran to establish and maintain effective relationships 
with family or employers, or to control his anger impulses.  
The veteran's lack of friends, inability to hold a job for 
longer than 2 years, and reluctance to obtain employment in 
more than a decade demonstrates his deficiencies.  The record 
is also full of documented incidents in which the veteran 
either displayed his anger or reported such episodes of 
anger.  

The Board recognizes that not all criteria for a 70 percent 
rating have been shown.  For example, the medical evidence 
does not show that the veteran's PTSD is characterized by 
suicidal ideation, obsessional rituals which interfere with 
routine activities, or illogical speech.  Although the 
veteran indicated to having suicidal thoughts, neither Dr. 
M.B. nor Dr. D.B. considered these to be realistic.  The 
evidence also failed to show that the veteran exhibited 
symptoms of spatial disorientation or neglect of personal 
appearance and hygiene.  On the contrary, the veteran was 
found to be oriented to time, place, and person, and was 
noted to be dressed and groomed appropriately at all 
examinations.  

Despite the absence of some of the criteria associated with 
the higher 70 percent rating, the Board feels that overall, 
his PTSD symptoms such a rating.  For example, the Board 
considers the veteran's isolation and persistent anger, 
coupled with the medical opinions indicating that he is 
unable to work because of his psychiatric disabilities, to be 
indicative that a rating higher than 50 percent rating is 
warranted for service-connected PTSD.

In making this determination, the Board is mindful that many 
of these symptoms have been attributed to non-service 
connected disabilities such as depression and alcoholism.  
The Board is also mindful, however, of the difficulty in 
separating the symptoms attributable to PTSD from those 
attributable to these other disabilities.  In light of the 
difficulty distinguishing these symptoms, and the fact that 
Dr. K.K. attributed the veteran's depression and anger to 
PTSD and the veteran's Vietnam experiences, the Board finds 
that a finding in favor of the higher evaluation is 
necessary.    

In finding that a 70 percent evaluation is warranted, the 
Board fails to find that the criteria for 100 percent 
schedular evaluation for the PTSD have been met.  In making 
this finding, the Board considers relevant that the evidence 
is completely negative for any findings of much of the 
criteria necessary for that rating.  For example, the 
evidence failed to show gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living; spatial disorientation; or loss of memory.  See 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130, Diagnostic Code 9440 (2006).  

Based on the foregoing, the Board concludes that a 70 percent 
rating, but no more, is warranted for the service-connected 
PTSD for the entire appeal period.  Accordingly, a staged 
rating is not in order and a 70 percent rating is appropriate 
for the entire period of the veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

III.  Total Disability Rating Based on Individual 
Unemployability (TDIU)

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities and therefore, is entitled to a TDIU.  The Board 
agrees with this claim.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  

In this case, the veteran's single service-connected 
disability is PTSD, for which he is assigned a 70 percent 
disabling rating.  38 C.F.R. § 4.25 (2006).  Based on this 
rating, the veteran is entitled to a TDIU on a schedular 
basis if it can be determined that he is unable to secure or 
follow a substantially gainful occupation as a result of this 
service-connected disability.  38 C.F.R. § 4.16(a) (2006).  

The evidence shows that the veteran is unable to secure or 
follow a substantially gainful occupation.  The mental health 
treatment records and examination reports clearly show that 
the veteran suffers from severe symptoms rendering him unable 
to work.  Several doctors have labeled him "unemployable" 
and no opinions of record contradict those findings.  
Moreover, the Social Security Administration records reflect 
that that agency has found the veteran to be unemployable.  

The evidence also shows that the veteran is unemployable due 
to his service-connected disability.  The Board is mindful of 
the veteran's non-service-connected disabilities that 
undoubtedly play a role in his unemployability.  Major 
depression, alcoholism, chronic back pain with bulging and 
herniated discs, right foot drop, and enucleated left eye 
have all been found to contribute to his condition.  It is 
clear from the medical opinions, however, that in spite of 
the physical disabilities, his mental disabilities by 
themselves render him unemployable.  Regarding these 
disabilities - PTSD, alcoholism, and major depression - it is 
difficult to determine exactly which symptoms can be 
attributed to the service-connected PTSD and which are 
unrelated.  In light of the difficulty in distinguishing 
mental health symptoms attributable to service-connected PTSD 
and other non-service-connected mental health disorders, the 
Board concludes that all doubt must be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).  Accordingly, the 
claim for TDIU on a schedular basis is granted. 






ORDER

1.  Entitlement to a 70 percent rating for service-connected 
PTSD is granted.

2.  Entitlement to a total disability rating based on 
individual unemployability is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


